DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-20 are currently pending. 

Claim 15 is objected to because of the following informalities:  
Regarding claim 15
	Claim 15 recites “further comprising a tunnel diode disposed over the fourth subcell, and intermediate layer disposed between the third subcell and the tunnel diode…”.  It appears the recitation should read “further comprising a tunnel diode disposed over the fourth subcell, and an intermediate layer disposed between the third subcell and the tunnel diode…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the depletion region”.  However, there is no prior recitation of a depletion region in claim 1 from which claim 7 depends.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0240922, Derkacs et al. in view of US 2019/0181281, Ritenour et al. and US 2016/0013348, Cornfeld et al.
Regarding claims 1, 6 and 19
	Derkacs teaches a multijunction solar cell (400) [see Figs. 4A-4B] comprising:
an upper first solar subcell (A) composed of InGaP [Figs. 4A-4B, paragraph 0158] and having an emitter layer (320) of n+ conductivity type with a first band gap (2.0 to 2.2 eV) [paragraphs 0052 and 0073] and a base layer (319) of p conductivity type [Figs. 4A-4B]; 
a second solar subcell (B) disposed adjacent to and below the upper first solar subcell (A) composed of (In)GaAs [Figs. 4A-4B and paragraph 0156] having an emitter layer (314) of n+ conductivity type with a second band gap (about 1.55-1.8eV) less than the first band gap [paragraph 0052] and a base layer (313) of p conductivity type [Figs. 4A-4B]; and
a third solar subcell (C) disposed adjacent to and below the second solar subcell (B) having an emitter layer (308) of n+ conductivity type with a third band gap 1.41 eV or less) less than the second band gap [Figs. 4A-4B, paragraphs 0052 and 0154].
Derkacs does not teach the thickness of the emitter layers in the first, second and third solar subcells in a range of 350-500 nm.
Derkacs does not teach the thickness of the base layer in the first solar subcell is in a range of 100 -1000 nm the thickness of the base layer in the second and third solar subcells is in a range of 100 - 2500 nm.
Ritenour teaches a multijunction device, wherein emitter and base layers can have thicknesses in the range of from about 300 nm to about 3,500 nm and from about 100 nm to about 500 nm or greater [paragraphs 0048, 0054, 0072 and 0104].  Said thickness ranges suitable for carrier collection [0048-0051 and 0054].
Derkacs and Ritenour are analogous inventions in the field of photovoltaic devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the emitter and base layers within the first, second and third solar subcells disclosed in Derkacs to have thicknesses in the ranges disclosed in Ritenour, because such are known in the art as suitable working ranges for said layers in the collection of charge carriers [paragraphs 0048-0051 and 0054].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Examiner notes that the above combination results in “the ratio of the thickness of the emitter layer to the thickness of the base layer is in the range of 5:1 to 1:4” and in “the ratio of the thickness of the emitter layer to the thickness of the base layer in each of such solar subcells is in the range of 1:2 to 1:5” ((the thickness of the emitter is in the range of about 100 nm to about 500 nm or greater, and the thickness of the base is in a range of about 300 nm to about 3,500 nm , thereby teaching a ratio in the range of between 3:1 to 1:7) [Ritenour, paragraphs 0048-0054].
If the above is found insufficient with regards to the second subcell comprising (In)GaAs, Cornfed is cited below.
Cornfeld teaches a multijunction solar cell wherein the second solar subcell B (analogous to that in Derkacs) may be composed of a GaAs, GaInP, GaInAs, GaAsSb, or GaInAsN emitter region and a GaAs, GaInAs, GaAsSb, or GaInAsN base region [paragraph 0124].
Modified Derkacs and Cornfeld are analogous inventions in the field of multijunction solar cells.  Because Cornfeld teaches choosing from a finite number of identified, predictable semiconductor materials for said emitter and base layers, one of ordinary skill in the art would have found obvious to pursue the known options with reasonable expectation of success [see MPEP 2143].  Since Cornfeld teaches that a (In)GaAs second subcell leads to the anticipated success, said semiconductor material is not of innovation but of ordinary skill and common sense [see MPEP 2143].
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) [MPEP 2144.07].
Regarding claim 2
Modified Derkacs teaches the multijunction solar cell as set forth above, wherein the doping in the upper first solar subcell (A) is graded in the base layer such that the doping increases from 5 x 1015 free carriers per cubic centimeter (from 1 x 1015 to 1×1018 free carriers) in a region adjacent the photoelectric junction to 1 x 1018 free carriers per cubic centimeter (1 x 1016 to 4×1018 free carriers) in a region adjacent to an adjoining layer at the rear of the base layer [Derkacs, Fig.3 and paragraph 0163], and the doping in the emitter layer having a gradation in doping that decreases from approximately 1 x 1018 free carriers per cubic centimeter (from 5 x 1018 to 1×1017 free carriers) in the region immediately adjacent an adjoining layer at the top of the emitter layer to 1 x 1016 free carriers per cubic centimeter (5 x 1015 to 1×1018 free carriers) in the region adjacent to the photoelectric junction [Derkacs, Fig. 3 and paragraph 0163].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Regarding claim 3
	Modified Derkacs teaches the multijunction solar cell as set forth above, wherein in the upper first solar subcell (A) the ratio of the thickness of the emitter layer (106) to the thickness of the base layer (107) is in the range of 5:1 to 1:4 (the thickness of the emitter is in the range of about 100 nm to about 500 nm or greater, and the thickness of the base is in a range of about 300 nm to about 3,500 nm , thereby teaching a ratio in the range of between 3:1 to 1:7) [Ritenour, paragraphs 0048-0054].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Regarding claim 4
	Derkacs teaches the multijunction solar cell as set forth above.
	Derkacs is silent to the upper first solar cell (A) being between 0.3 and 0.8 microns in thickness, and the second solar subcell (B) is between 1.5 and 3.0 microns in thickness.
	Cornfeld shows that such similar first and second subcells (A and B) have thickness of less than 50 microns which overlaps with the claimed ranges.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first and second solar subcells of Derkacs to have thicknesses of less than 50 microns, as in Cornfeld, because such is a suitable working range known in the art to be used for said subcells.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Regarding claim 5
	Modified Derkacs teaches the multijunction solar cell as set forth above, wherein the second solar subcell (B) is a heterojunction subcell with a (In)GaAs emitter layer (314) and a InGaP base layer (313) [Cornfeld, paragraphs 0116 and 0124; Derkacs, Figs. 4A-4B], and the ratio of the thickness of the emitter layer (314) to the thickness of the base layer (313) is in the range of 1:2 to 1:5 (the thickness of the emitter is in the range of about 100 nm to about 500 nm or greater, and the thickness of the base is in a range of about 300 nm to about 3,500 nm, thereby teaching a range of 3:1 to 1:7) [Ritenour, paragraphs 0048-0054].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Regarding claim 7
Modified Derkacs teaches the multijunction solar cell as set forth, wherein the band gap in the depletion region of the upper first solar subcell (A) is greater than that of the band gap in the emitter layer (320) and the base layer (310) of said subcell [Figs. 3 and 4A-4B, paragraphs 0163-0166].
It has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 8
Modified Derkacs teaches the multijunction solar cell as set forth, wherein an upper first solar subcell (A) has a first band gap in the range of 2.0 to 2.2 [Derkacs, Figs. 4A-4H, paragraph 0052]; and the second solar subcell (B) includes an emitter layer (314) composed of indium gallium phosphide or aluminum indium gallium arsenide ((Al,In)GaAs) [Derkacs, Figs. 4A-4B; Cornfeld, paragraph 0124], and a base layer (313) composed of aluminum indium gallium arsenide ((Al, In)GaAs) [Derkacs, Figs. 4A-4B; Cornfeld, paragraph 0124] and having a second band gap in the range of approximately 1.55 to 1.8 eV [Derkacs, paragraph 0052] and being lattice matched with the upper first solar subcell (A) [Derkacs, paragraph 0048], wherein the emitter (314) and base layers (313) of the second solar subcell (B) form a photoelectric junction [Derkacs, Figs. 4A-4B].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Regarding claim 9
Modified Derkacs teaches the multijunction solar cell as set forth, wherein the solar cell is an upright four junction solar cell [Figs. 4A-4B] and the average band gap of all four subcells is equal to or greater than 1.35 eV where the average band gap of the solar cell is the numerical average of the lowest band gap material used in each subcell (see band gaps described in paragraphs 0049-0052); or (ii) an inverted metamorphic four or five junction solar cell [Derkacs, Figs. 4A-4C].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Regarding claim 10
Modified Derkacs teaches the multijunction solar cell as set forth, wherein the upper first solar subcell (A) has a band gap in the range of 2.0 to 2.15 (2.0 to 2.2 eV) [Derkacs, paragraph 0052], the second solar subcell (B) has a band gap in the range of 1.65 to 1.73 eV (1.55-1.8eV) [Derkacs, paragraph 0052]; and the third solar subcell (C) has a band gap in the range of 1.15 to 1.2 eV (1.41 eV or less) [Derkacs, paragraph 0052].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Regarding claim 11
Modified Derkacs teaches the multijunction solar cell as set forth, further comprising: a distributed Bragg reflector (DBR) layer (305) adjacent to and disposed between the third and the fourth solar subcells (C and D) and arranged so that light can enter and pass through the third solar subcell (C) and at least a portion of which can be reflected back into the third solar subcell (C) by the DBR layer (305) [see Derkacs, Fig. 5, paragraphs 0078 and 0188]; and is composed of a plurality of alternating layers of lattice matched materials with discontinuities in their respective indices of refraction [Derkacs, paragraphs 0078 and 0188]; and wherein the difference in refractive indices between alternating layers is maximized in order to minimize the number of periods required to achieve a given reflectivity [Derkacs, paragraphs 0078 and 0188], and the thickness and refractive index of each period determines the stop band and its limiting wavelength [Derkacs, paragraphs 0078 and 0188].
Regarding claim 12
	Modified Derkacs teaches the multijunction solar cell assembly as set forth above, wherein the DBR layer (305) includes a first DBR layer composed of a plurality of p type InzAlxGa1-x-zAs layers, and a second DBR layer disposed over the first DBR layer and composed of a plurality of p type InwAlyGa1-y-wAs layers, where 0<w<1, 0<x<1, 0<y<1, 0<z<1 and y is greater than x [Derkacs, paragraph 0068]. 
Regarding claim 13
Modified Derkacs teaches the multijunction solar cell as set forth, wherein the fourth solar subcell (D) is lattice mismatched with respect to the third solar subcell (C) [Derkacs, paragraph 0048].
Regarding claim 14
Modified Derkacs teaches the multijunction solar cell as set forth above, wherein the top subcell (A) is composed of a base layer (319) of (InxGa1-x)1-yAlyP where x is 0.505, and y is 0.142, corresponding to a band gap of 2.10 eV [Derkacs, Figs. 4A-4B and paragraph 0073], and an emitter layer (320) of (InxGa1-x)1-yAlyP where x is 0.505, and y is 0.107, corresponding to a band gap of 2.05 eV [Derkacs, Figs. 4A-4B and paragraph 0073].
Regarding claim 15
Modified Derkacs teaches the multijunction solar cell as set forth, further comprising a tunnel diode (303/304) disposed over the fourth subcell (D) [Derkacs, Figs. 4A-4B], and an intermediate layer (505) disposed between the third subcell (C) and the tunnel diode (303/304) wherein the intermediate layer (505) is compositionally graded to lattice match the third solar subcell (C) on one side and the tunnel diode (303/304) on the other side and is composed of any of the As, P, N, Sb based III-V compound semiconductors subject to the constraints of having the in-plane lattice parameter greater than or equal to that of the third solar subcell and different than that of the tunnel diode, and having a band gap energy greater than that of the fourth solar subcell [Derkacs, paragraphs 0074-0076 and claim 9].
Regarding claim 16
Modified Derkacs teaches the multijunction solar cell as set forth, further comprising an intermediate layer (505) disposed between the third subcell (C) and the fourth subcell (D) wherein the intermediate layer is compositionally step-graded with between one and four steps to lattice match the fourth solar subcell (D) on one side and composed of InxGa1-xAs or (InxGa1-x)yAl1-yAs with 0<x<1,0<y<1, and x and y selected such that the band gap is in the range of 1.15 to 1.41 eV throughout its thickness [Derkacs, paragraph 0075].
Regarding claim 17
Modified Derkacs teaches the multijunction solar cell as set forth, wherein the intermediate layer (505) has a graded band gap in the range of 1.15 to 1.41 eV, or 1.2 to 1.35 eV, or 1.25 to 1.30 eV [Derkacs, paragraph 0076].
Regarding claim 18
Modified Derkacs teaches the multijunction solar cell as set forth, wherein either (1) the emitter layer; or (i) the base layer and emitter layer, of the upper first subcell (A) have different lattice constants from the lattice constant of the second subcell [Derkacs, paragraph 0077].
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0013430, Jones-Albertus et al.
Regarding claim 20
	Jones-Albertus teaches a method of manufacturing a multijunction solar cell [see Fig. 16 and paragraph 0208] comprising:
providing a semiconductor growth substrate [Fig. 16, paragraphs 0178 and 0198]; and
depositing a first sequence of layers of semiconductor material forming at least a first and a second solar subcell (corresponding to first/top (Al)InGaP solar subcell and second (Al,In)GaAs solar subcell) on the growth substrate [Fig. 16 and paragraphs 0187-0188];
wherein the ratio of the thickness of the emitter layer to the thickness of the base layer in at least one of the second or lower solar subcells is in the range between 1:2 and 1:5 (see, for example, first/top subcell having an emitter layer with a thickness of 20-200 nm and a base layer with a thickness of 100-2000 nm thereby teaching a ratio of between 1:5 and 1:10).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721